Weaver v Deronde Tire Supply, Inc. (2022 NY Slip Op 06412)





Weaver v Deronde Tire Supply, Inc.


2022 NY Slip Op 06412


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (442/22) CA 21-00569.

[*1]RYAN WEAVER, PLAINTIFF-RESPONDENT, 
vDERONDE TIRE SUPPLY, INC., DERONDE CASINGS, LTD., DERONDE TIRE COMPANY, DEFENDANTS-APPELLANTS, AND ESTES EXPRESS LINES, DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.